Title: From George Washington to Robert Howe, 15 November 1781
From: Washington, George
To: Howe, Robert


                  
                     Dear Sir
                     Mount Vernon 15th Novemr 1781
                  
                  I received with much Pleasure your Congratulations conveyed to me in your Favr of the 4th.
                  I think, Considering the length of Time already passed since your Operations in Georgia, that you are quite in the Right to have the Inquiry on your Conduct during that Time, brot to as early Decision as Circumstances will admit—I can easily conceive your present Situation to be very disagreable—& wish you may bring this Unhappy Matter to a speedy issue.
                  I expect soon to have the Pleasure to see you—as I shall be in Phila. in a few Days.  With much Regard I am Dr Sir Your most humleServt 
                  
                  
                     G.W.
                     
                  
               